IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1720
                               Filed August 19, 2020


SHAWN ALLEN JAMES,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Scott J. Beattie, Judge.



      Shawn Allen James appeals the dismissal of his claim for damages via

summary judgment in favor of the State on the basis of statutory immunity.

AFFIRMED.



      Gordon E. Allen, Johnston, for appellant.

      Thomas J. Miller, Attorney General, and William A. Hill, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                        2


AHLERS, Judge.

      Shawn Allen James is a former Iowa prison inmate. He was convicted of

attempted murder in 2000 and sentenced to serve a twenty-five-year prison term

with a mandatory minimum sentence of seventy percent, or seventeen and one-

half years.1 James was a juvenile at the time he committed the crime.

      While James was serving his prison sentence, our supreme court decided

State v. Lyle, 854 N.W.2d 378 (Iowa 2014). Lyle struck down mandatory minimum

sentences of imprisonment for juvenile offenders under the Iowa Constitution. Id.

at 400. As a result, James was required to be resentenced. Id. at 403. He was

resentenced in March 2015, at which time the mandatory minimum sentence was

removed. That is where the disagreement that spawned this litigation began.

      James claimed that, with the removal of the mandatory minimum sentence

at the time of his resentencing, he was entitled to a reduction of his sentence at

the rate of 1.2 days for each day served while demonstrating good conduct. See

Iowa Code § 903A.2(1)(a) (2015). With such accelerated credit, James argued he

was eligible for parole or work release immediately upon being resentenced.

      The Iowa Department of Corrections (DOC), on the other hand, asserted

that, while the mandatory minimum sentence had been removed upon



1 In their briefs, the parties agree James’s sentence carried a seventy-percent
minimum sentence before parole or work release eligibility pursuant to Iowa Code
sections 902.12 and 903A.2 (1999). A review of the code in effect at the time of
James’s initial incarceration suggests he was required to serve a minimum of
eighty-five percent of the sentence before parole or work release eligibility. See
Iowa Code §§ 902.12, 903A.2. We need not decide whether the sentence carried
a seventy-percent or eighty-five-percent mandatory minimum, as it does not affect
the outcome in this case. Therefore, we will use the parties’ agreed figure of
seventy percent in our discussion.
                                          3


resentencing, James was still only entitled to accrue earned time credit at the rate

of fifteen eighty-fifths of a day for each day served while demonstrating good

conduct. See id. § 903A.2(1)(b). Under the DOC’s interpretation, the removal of

the mandatory minimum did not change James’s tentative discharge date or his

eligibility for parole or work release.

       Disagreeing with the DOC’s interpretation, James promptly filed a

postconviction relief (PCR) application challenging the calculation of his earned

time credit. Ruling on cross-motions for summary judgment, the district court

rejected James’s argument and dismissed his application for PCR on October 19,

2015. James appealed.

       While his case was on appeal, James was released to work release on

August 2, 2016, and was paroled on October 11, 2016. One month later, on

November 18, 2016, our supreme court reversed the district court, finding James

was entitled to earned-time credit at the rate of 1.2 days for each day of good

conduct. James v. State, No. 15-1827, 2016 WL 6825397, at *3 (Iowa Nov. 18,

2016).2 James was discharged from parole on December 9, 2016. Procedendo

issued on his successful appeal on December 19, 2016.

       James filed suit in this matter seeking damages from the State for being

“illegally, wrongfully and unconstitutionally imprisoned” and for having “his liberty

restrained” from the date of his resentencing (March 13, 2015) to the date of his

discharge from parole (December 9, 2016). The State filed an answer denying



2 The supreme court’s decision was an unpublished per curiam opinion based on
the court’s holding on the same day in the companion case Breeden v. Iowa
Department of Corrections, 887 N.W.2d 602, 612 (Iowa 2016).
                                          4


liability and asserting a number of defenses. One of the defenses the State

asserted was sovereign immunity pursuant to Iowa Code section 669.14(4)

(2019).3 The State sought summary judgment on several grounds, and the district

court granted summary judgment on the basis of sovereign immunity and

dismissed James’s cause of action. James appeals.

       “A ruling on summary judgment is reviewed for corrections at law. Summary

judgment is appropriate when the record shows no genuine issues of material fact

and the moving party is entitled to judgment as a matter of law. The moving party

has the burden of proof.” Munger, Reinschmidt & Denne, L.L.P. v. Lienhard

Plante, 940 N.W.2d 361, 365 (Iowa 2020) (citations omitted).

       It appears undisputed that there are no genuine issues of material fact.

Further, there is no dispute James followed the proper procedures for making a

claim against the State pursuant to Iowa Code chapter 669, the Iowa Tort Claims

Act (ITCA). The disagreement in this case is whether the undisputed facts trigger

the immunity granted by Iowa Code section 669.14(4). While the parties disagree

about a variety of issues surrounding James’s claim, we do not need to untangle

all of those disputes. Our task is to determine whether the State was entitled to

immunity under section 669.14(4), as that is the basis for the district court granting

summary judgment to the State and dismissing James’s lawsuit.




3 The State’s answer technically referenced sovereign immunity pursuant to Iowa
Code section 669.15(5). This appears to be a “one key off” typographical error
intended to reference section 669.14(4), as there is no section 669.15(5) and
subsequent filings make it clear the State was relying on section 669.14(4).
Appropriately, no issue has been raised regarding this apparent typographical
error.
                                          5


       To fulfill our task, we start with a discussion about claims against the State

under the ITCA. A citizen’s right to sue under the ITCA is limited by conditions set

forth by the legislature in Iowa Code chapter 669. Trobaugh v. Sondag, 668
N.W.2d 577, 584 (Iowa 2003). “These limitations are most clearly manifested in

the specific exceptions to the act, which describe the categories of claims for which

the State has not waived its sovereign immunity.” Id. One such exception is that

found in Iowa Code section 669.14(4), which states:

                The provisions of this chapter shall not apply with respect to
       any claim against the state, to:
                ...
                4.     Any claim arising out of assault, battery, false
       imprisonment, false arrest, malicious prosecution, abuse of process,
       libel, slander, misrepresentation, deceit, or interference with contract
       rights.

(Emphasis added.)

       James asserts officials of the State negligently failed to calculate his

earned-time credit correctly in spite of ample precedent to guide them and multiple

requests by James to do so. James candidly acknowledges that, if his claim is

one for false imprisonment, his claim is barred by section 669.14(4). James also

candidly acknowledges his damages are calculated by consideration of his extra

time in prison. Nevertheless, he asserts his claim is based on negligence, not false

imprisonment, so section 669.14(4) does not apply.          The State counters by

asserting that James’s claim, no matter how it is couched, is a claim for false

imprisonment and thus barred by the immunity retained by the State via the statute.

       To resolve the dispute, we turn to our case law interpreting the statute. In

2014, our supreme court summarized the interpretation of section 669.14 as

follows:
                                           6

               In our previous cases, including Minor [v. State], we have
       made clear that if a claim is the functional equivalent of a section
       669.14 exception to the ITCA, the State has not waived its sovereign
       immunity. See [819 N.W.2d 383, 406–08 (Iowa 2012); Trobaugh,
668 N.W.2d at 584]; Hawkeye By-Prods., Inc. v. State, 419 N.W.2d
410, 411 (Iowa 1988); Greene v. Friend of Ct., 406 N.W.2d 433, 436
       (Iowa 1987). Our focus is not on the terminology used to describe
       the claim but instead on the “type of wrong inflicted.” Trobaugh, 668
N.W.2d at 584 (internal quotation marks omitted). However, “[a]
       mere conceivable similarity between issues arising in the claim . . .
       and issues which may arise in a claim [exempted from the ITCA] is
       insufficient to establish the nexus of functional equivalency.” Id. at
       585 (declining to find a claim for legal malpractice was the functional
       equivalent of false imprisonment, abuse of process, or malicious
       prosecution and therefore barred by the ITCA); see also Minor, 819
N.W.2d at 406.

Smith v. Iowa State Univ. of Sci. and Tech., 851 N.W.2d 1, 20–21 (Iowa 2014).

Based on this authority, if James’s claim is the functional equivalent of a false

imprisonment claim, it is barred by the statute. If it is not, his claim is not barred.

       Although James argues valiantly that his claim is not the functional

equivalent of a false imprisonment claim, the argument falls flat. No matter how

James may try to spin it, his claim is one of false imprisonment, or, at the very

least, “aris[es] out of false imprisonment.” See Iowa Code § 669.14(4) (referencing

claims “arising out of . . . false imprisonment”). The entire basis for his claim is

that he was wrongfully imprisoned longer than he should have been by agents of

the State. The fact James asserts his claim as one of negligence by the State’s

agents does not change the fact the claim is still the functional equivalent of false

imprisonment. As our supreme court noted in response to a similar attempt to

avoid the effect of the statute based on the theory of recovery, “[t]here would be

little purpose in such a statutory scheme if it could be circumvented merely by a

shift of legal theory.” Hawkeye, 419 N.W.2d at 412. We find James’s claim to be
                                         7


the functional equivalent of a claim for false imprisonment, so it is barred by the

immunity provisions of section 669.14(4).

       Before concluding, we find it appropriate to address James’s reliance on

Trobaugh, 668 N.W.2d at 579–85.          We find that case distinguishable and,

therefore, unpersuasive.

       In Trobaugh, Trobaugh faced criminal charges and Sondag, an attorney

employed by the State public defender’s office, was appointed to represent him.
Id. at 579. Sondag was a former assistant county attorney who signed the initial

complaints against Trobaugh. Id.   Trobaugh eventually pled guilty with the

assistance of Sondag and was incarcerated for eleven months. Id. Trobaugh later

discovered information about Sondag’s role in signing the original complaints

against him, information Trobaugh asserted he did not have before entering his

guilty plea and being incarcerated. Id.   Trobaugh eventually obtained

postconviction relief on the basis of the conflict of interest and then brought suit

against Sondag, claiming legal malpractice. Id. at 579–80. Because Sondag was

an employee of the State at the time he was alleged to have committed

malpractice, Sondag asserted the defense of immunity pursuant to section

669.14(4), claiming Trobaugh’s claims were the functional equivalent of claims for

false imprisonment, abuse of process, and malicious prosecution, and thus barred

by the statute. Id. at 584. The supreme court rejected Trobaugh’s claims, stating

that “accept[ing] Sondag’s argument that the gravamen of Trobaugh’s claim is the

functional equivalent of the three enumerated torts would misinterpret the

malpractice claim and stretch the functional equivalency principle too far.” Id. at

585.
                                        8

      We find Trobaugh distinguishable, factually and conceptually. In Trobaugh,

the claim by the formerly incarcerated party was against his former attorney for

legal malpractice. While the alleged malpractice may have ultimately resulted in

Trobaugh being incarcerated, his attorney was not the party alleged to be falsely

imprisoning him. Therefore, the attorney was not entitled to immunity under the

statute because there was no claim the attorney had falsely imprisoned Trobaugh.

Here, in contrast, James is asserting that the party engaged in tortious conduct

(i.e., the State) is the same party that unlawfully imprisoned him. Because of that

commonality, which did not exist in Trobaugh, James’s claim fails to the immunity

preserved by section 669.14(4).

      Finding James’s claim barred by sovereign immunity preserved by Iowa

Code section 669.14(4), we find no error in the district court’s decision to grant

summary judgment to the State and dismiss James’s cause of action.

      AFFIRMED.